This order strikes from the official ballot the names-of certain candidates for office at the ensuing election. The grounds thereof are certain alleged errors and omissions in the party proceedings preliminary to the nomination of these individuals. We think that the Special Term could not make such order either in the exercise of any inherent power or by virtue of any statutory authority. Section 11 of the Primary Law,* which is cited to us by the respondents, does not authorize such procedure, but is limited to the correction of errors and omissions in the primary proceedings; and does not extend to the correction of the ballots. Moreover, in any event the court did not obtain jurisdiction of two out of the three candidates directly affected by this order. The order is reversed, without costs, and the proceedings dismissed. Present—Hirschberg, P. J., Jenks, Gaynor and Miller, JJ.

 See Primary Election Law (Laws of 1899, chap. 473), § 11.—(Rep.